Citation Nr: 1636893	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-18 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 	 	 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the Marine Corps from July 1967 to April 1969.  The Board observes that the Veteran had combat service and was awarded the Purple Heart Medal.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota Pension Center.  Jurisdiction rests with the Houston, Texas Regional Office.

In May 2016, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in October 2010.

2.  The Veteran had no claims for VA benefits pending at the time of his death.

3.  The Veteran was not rated as totally disabled due to service connected disabilities for 10 continuous years immediately preceding death; the Veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The appellant has no legal entitlement to accrued benefits.  38 U.S.C.A. §§ 101, 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2015).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 	 	 §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties do not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Because the record in this case shows that undisputed facts demonstrate that the Veteran's claim is barred by applicable statutory and regulatory provisions, the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543  (2002); see also VAOPGCPREC 5-2004. Therefore, the Board finds that no further discussion of the duty to notify and assist is necessary in this case.

Merits of the Accrued Benefits Claim

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. 	 § 5121; 38 C.F.R. § 3.1000 ; see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. 	 § 3.1000 (a)(5). 

Only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.

In this case, there was no pending claim at the time of the Veteran's death in October 2010.  The Veteran filed multiple claims during his lifetime.  In addition, the Veteran filed a notice of disagreement to a February 2002 rating decision.  After the issuance of a May 2002 SOC, however, the Veteran did not perfect the claim.  Review of the record provides no evidence of a pending claim at the time of the Veteran's death and the appellant has not made a specific argument asserting that there was such a pending claim.

Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death, there are no possible accrued benefits that could be paid to the appellant.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In sum, the appellant has no legal basis for entitlement to accrued benefits because there was no pending claim at the time of the Veteran's death on which the appellant's accrued benefits claim could be based.  38 U.S.C.A. § 5121 (a) and 	 38 C.F.R. § 3.1000.  Although cognizant that the RO did not specifically develop the question of whether the appellant sought substitution, as develop under these regulations would require a pending claim, the Board finds that it need not further address this aspect of the claim.  See generally 38 C.F.R. § 3.1010.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. 	 § 1318 ; 38 C.F.R. § 3.22 (a).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22 (c).

In this case, the Veteran separated from service in April 1969.  He died in October 2010.  At the time of his death, service connection was in effect for posttraumatic stress disorder, evaluated as 50 percent disabling; shell fragment wound of the right thumb and index finger with fracture of right middle finger, evaluated as 30 percent disabling; coronary artery disease, evaluated as 30 percent disabling; diabetic nephropathy with hypertension, evaluated as 30 percent disabling; diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of both lower extremities, each evaluated as 20 percent disabling; cataracts, evaluated as 10 percent disabling; shell fragment wound of left thumb and index finger, evaluated as noncompensable; shell fragment wound of the neck, evaluated as noncompensable; peripheral vascular disease of both lower extremities, evaluated as noncompensable; and anemia, evaluated as noncompensable.  From April 16, 2003, the Veteran was assigned special monthly compensation on account of loss of use of a creative organ.  From February 4, 2002, the Veteran was assigned a total disability evaluation based on individual unemployability.  From February 2, 2002, his combined evaluation was 90 percent.

As shown above, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW.

In light of the foregoing discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied because the requirements of 	 38 C.F.R. § 1318 are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318  is denied.


REMAND

Remand is required as further development is needed for the issue of entitlement to service connection for cause of death.  In this regard, the Veteran died in October 2010 and the death certificate lists the immediate cause of death as acute liver failure.  At the time of the Veteran's death, service connection was in effect posttraumatic stress disorder, evaluated as 50 percent disabling; shell fragment wound of the right thumb and index finger with fracture of right middle finger, evaluated as 30 percent disabling; coronary artery disease, evaluated as 30 percent disabling; diabetic nephropathy with hypertension, evaluated as 30 percent disabling; diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of both lower extremities, each evaluated as 20 percent disabling; cataracts, evaluated as 10 percent disabling; shell fragment wound of left thumb and index finger, evaluated as noncompensable; shell fragment wound of the neck, evaluated as noncompensable; peripheral vascular disease of both lower extremities, evaluated as noncompensable; and anemia, evaluated as noncompensable.

The appellant contends that the Veteran's service-connected disabilities contributed to the Veteran's death.  See the May 2016 hearing transcript.   

In December 2015, a VA examiner provided a medical opinion regarding the Veteran's cause of death.  She opined that the Veteran's service-connected disabilities did not substantially or materially contribute to the Veteran's death.  However, she did not provide adequate rationale for her opinion.  In this regard, she indicated that there is no objective evidence that diabetes contributed to the Veteran's death; no evidence of significant diabetic nephropathy or significant artery disease.  She reasoned that although diabetes was not under good control, no objective evidence that he had significant complications that would have contributed to his death.  She also reasoned that anemia was less likely as not associated with the Veteran's diabetes; rather, it was related to the Veteran's liver disease.  

The VA examiner's negative opinion does not explain why the Veteran's service-connected disabilities collectively could not have also contributed substantially or materially to death, combined with acute liver failure to cause death, or aided or lent assistance to the production of death.  Further, the examiner did not opine as to the likelihood that the medications used to treat the Veteran's service-connected disabilities aggravated or exacerbated his acute liver failure, such that they "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c).  Therefore, the December 2015 medical opinion is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, a new VA medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion by a qualified physician.  The claims file must be provided to the examiner.  The examiner is asked to review the entire claims file and note such review.  The examiner must include a complete rationale to support all opinions provided.  The examiner is asked to provide distinct opinions so as to ensure the clarity of the opinions.  The examiner is asked to accomplish the following:

a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a service-connected disability caused, or contributed substantially or materially, combined, aided or lent assistance to cause his death.

b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a service-connected disability caused or aggravated the Veteran's acute liver failure. 

At the time of his death, service connection was in effect posttraumatic stress disorder, evaluated as 50 percent disabling; shell fragment wound of the right thumb and index finger with fracture of right middle finger, evaluated as 30 percent disabling; coronary artery disease, evaluated as 30 percent disabling; diabetic nephropathy with hypertension, evaluated as 30 percent disabling; diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of both lower extremities, each evaluated as 20 percent disabling; cataracts, evaluated as 10 percent disabling; shell fragment wound of left thumb and index finger, evaluated as noncompensable; shell fragment wound of the neck, evaluated as noncompensable; peripheral vascular disease of both lower extremities, evaluated as noncompensable; and anemia, evaluated as noncompensable.

The physician is requested to provide rationale for all opinions.

2.  Ensure that the opinions provided, including the supporting rationale, are adequate.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


